Citation Nr: 0406324	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-02 886	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

The RO has developed and certified an appeal as to the 
following issues:  

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for chronic pulmonary 
disease.  



WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of January 2001 and October 
2002 by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, respectively,  
denied service connection for asthma and chronic obstructive 
pulmonary disease (COPD).  The veteran testified at a 
videoconferencing hearing before the undersigned in November 
2003 in connection with his appeal.  


REMAND

The January 2001 rating decision denied service connection on 
the basis that the disorder had not been aggravated by tear 
gas exposure.  The RO notified the veteran of the decision by 
a letter dated February 5, 2001, and informed him of his 
procedural and appellate rights.  No document identified on 
its face as a notice of disagreement with the denial was 
received within one year of the January 2001 notice letter.    

However, on January 28, 2002, the veteran filed a VA Form 21-
526, Veteran's Application for Compensation or Pension, in 
which he requested service connection for chronic obstructive 
pulmonary disease/emphysema and for asthma.  In the remarks 
section of the form, the veteran stated: "[Y]ou assert that 
tear gas does not aggravate a chronic condition.  This is not 
true, for medical findings are extant to the contrary."  
This language is an apparent reference to the February 5, 
2002, letter, and arguably may qualify as a notice of 
disagreement.    

The record is ambiguous as to whether the RO regards the 
January 2001 rating decision as a final adjudication.  A 
February 2002 VCAA notification letter explained to the 
veteran that reconsideration of the issue of entitlement to 
service connection for childhood asthma would require the 
submission of new and material evidence, but the subsequent 
October 2002 rating decision and the December 2002 statement 
of the case appeared to deny the claim on the merits.  

Regardless of whether a notice of disagreement with the 
January 2001 rating decision is found, additional Government 
medical records must be obtained.  The veteran reported at 
his November 2003 hearing that he has also received treatment 
at VA medical facilities in Cleveland (Wade Park) and Akron, 
Ohio.  No records from Akron are on file and only outpatient 
treatment notes from November and December 2000 are of record 
from Wade Park.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should make reasonable efforts 
to obtain  records relating to 
examination and treatment of the veteran 
at the VA facilities in Cleveland (Wade 
Park) and Akron, Ohio.  

2.  The RO should determine whether the 
January 2002 application contains a valid 
notice of disagreement with the January 
2001 rating decision.  

3.  The RO should ensure that VA 
notification and development actions that 
are necessary to satisfy the VCAA are 
undertaken.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As part of that 
development, consideration should be 
given as to whether a VA examination to 
obtain a nexus opinion is necessary.  

4.  The RO should then readjudicate the 
issues on appeal.  If any determination 
is adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran should be allowed a 
reasonable period of time for reply.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




